DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrikus (7,513,640).
With respect to claim 1, Hendrikus ‘640 teaches a connectable lamp device (Figs. 1-3), comprising: a lamp tube (see: “typical light tube” of column 2, lines 25-27) comprising an upper housing (10) and a lower housing (“transparent or translucent cover” 30) connected to the upper housing (Fig. 3), wherein two ends of the lamp tube comprise a first tube end (first end of “typical light tube”; see: column 2, lines 25-27) and a second tube end (second end of “typical light tube”; see: column 2, lines 25-27), respectively; a first cover body (11 and 12) having a first outer portion (12) and a first inner portion (11), wherein the first outer portion of the first cover body comprises a first connecting structure (122 and 123), and the first inner portion of the first cover body covers the first tube end (column 2, lines 28-31); and a second cover body (11 and 13) having a second outer portion (13) and a second inner portion (11), wherein the second 
As for claim 4, Hendrikus ‘640 teaches wherein a cross section of the upper housing (10) is of a rectangular shape (Figs. 1-3), and a cross section of the lower housing (‘transparent or translucent cover” 30) is of a U shape (Figs. 1-3).  
As for claim 5, Hendrikus ‘640 teaches wherein the first connecting structure (122 and 123) is a receptacle or a plug (Fig. 2) and the second connecting structure (131 and 132) is a plug or a receptacle, correspondingly (Fig. 2).  
As for claim 6, Hendrikus ‘640 teaches two connectable lamp devices according to claim 1, wherein the two connectable lamp devices are arranged parallelly, and the first cover body of one of the connectable lamp devices and the second cover body of the other connectable lamp device are located at a same side (Figs. 1-3); and a connecting wire (20) connected to the two connectable lamp devices, wherein the connecting wire comprises a wire body (22), a first connection portion (241 and 242), and a second connection portion (231-233), the first connection portion and the second connection portion are respectively at two ends of the wire body, the first connection portion is adapted to be mounted in the first connecting structure of one of the connectable lamp devices, and the second connection portion is adapted to be mounted in the second connecting structure of the other connectable lamp device (Figs. 1-3).  
As for claim 7, Hendrikus ‘640 teaches wherein a connecting portion (21) between the wire body (22) and the first connection portion (241 and 242) forms a right .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrikus ‘640 in view of Heeter et al. (2014/0126199).
With respect to claims 2, 3, and 10, Hendrikus ‘640 teaches all of the claimed elements, as is discussed above, as well as Hendrikus ‘640 teaches a plurality of lamp tubes, a plurality of connectable lamp devices, and a plurality of upper housings (Figs. 1-3) [claim 10]. Hendrikus ‘640 does not explicitly teach further comprising at least one positioning member on an outer surface of the upper housing (claim 2); wherein the at least one positioning member comprises a clamp and a magnet body, the clamp clamps the upper housing, and the magnet body is on the clamp (claim 3); further comprising a plurality of positioning members on the lamp tube of the connectable lamp device, wherein each of the positioning members comprises a clamp and a magnet body, the clamps clamp the upper housing of the connectable lamp device, and the magnet bodies are on the clamps (claim 10).  

As for claim 3, Heeter teaches wherein the at least one positioning member (132) comprises a clamp and a magnet body (paragraph 85), the clamp clamps the upper housing, and the magnet body is on the clamp (Figs. 11-12 and paragraph 85).  
As for claim 10, Heeter teaches further comprising a plurality of positioning members (132) on the lamp of the connectable lamp device (Figs. 11-12), wherein each of the positioning members comprises a clamp and a magnet body (paragraph 85), the clamps clamp the upper housing of the connectable lamp device (Figs. 11-12), and the magnet bodies are on the clamps (paragraph 85).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the positioning members of Heeter in the connectable lamps devices of Hendrikus ‘640, in order to provide for easy and flexible mounting and unmounting. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrikus ‘640 in view of Hendrikus (2008/0165530).
With respect to claims 8 and 9, Hendrikus ‘640 teaches all of the claimed elements, as is discussed above, a power supply wire connected to the other connectable lamp device, wherein the power supply wire comprises a wire portion and a third connection portion at one end of the wire portion, the third connection portion is adapted to be mounted in the first connecting structure of the other connectable lamp 
As for claim 8, Hendrikus ‘530 also drawn to connectable lamp devices, teaches a power supply wire (wire for item 30) connected to the other connectable lamp device (Fig. 2), wherein the power supply wire comprises a wire portion and a third connection portion (connection at 411) at one end of the wire portion (Fig. 2), the third connection portion is adapted to be mounted in the first connecting structure (411) of the other connectable lamp device (Fig. 2).  
As for claim 9, Hendrikus ‘530 teaches wherein a connecting portion between the wire portion and the third connection portion forms a right angle (Fig. 2).  
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the power supply wire of Hendrikus ‘530 in the connectable lamp devices of Hendrikus ‘640, in order to supply power and to adjust the luminance of the light emitting from the connectable lamp devices (paragraph 23 of Hendrikus ‘530). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        3/18/2021